DETAILED ACTION
	This office action is in response to applicant’s remarks filed on 1/27/21.  Claims 27-49 are under consideration.
Terminal Disclaimer
	The Terminal Disclaimed filed on 1/27/21 was disapproved on 1/28/21.  Thus, the nonstatutory obviousness-type double patenting rejection of claims 27-40 over claims of U.S. Patent No. 10,416,529 is maintained.
Allowable Subject Matter
Claims 41-49 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior arts of record do not teach the method of manipulating a radiation beam from a beam source, the method comprising: generating heat at a heat source different from the beam source and spaced away from a thermos-optic element, as recited in amended claim 41, inter alia.  Dependent claims 42-49 are allowed by virtue of depending on claim 41.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin D Chiem whose telephone number is (571)272-3102.  The examiner can normally be reached on 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A Hollweg can be reached on (571)270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


/RYAN A LEPISTO/Primary Examiner, Art Unit 2883                                                                                                                                                                                                        



/ERIN D CHIEM/Examiner, Art Unit 2883